DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claims 1, 12 and 17 in “Claims - 06/23/2021” is acknowledged. This office action considers claims 1-20 pending for prosecution.
Withdrawn of Claim Rejections - 35 USC § 112
Applicant’s argument and clarification, in the “Remarks - 06/23/2021 - Applicant Arguments/Remarks Made in an Amendment“, with respect to claims 1 and 17 are persuasive, specifically, amendments to the claims 1 and 17 remove the claims indefiniteness. In view of above, the rejection, in the “Non-Final Rejection - 03/24/2021“, under 35 U.S.C. 112(b), for the claims 1-11 and 17-20 have been withdrawn. 
Reasons for Allowances 
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why 
Regarding amended independent claims 1 and 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method of forming a punch through stop region, comprising steps of: inter alia, “the pedestal of semiconductor material being formed prior to the doped glass layer”, as recited in  claim 1 and variation of those in claim 12. 
The most relevant prior art of references (US 20160233319 A1 to Lu; Yong-Yan et al.,) substantially discloses the limitations, in Figures 2-3R and in paragraphs [0017-0027], with the exception of the limitations described in the preceding paragraph. 
The prior art made of record and not relied US 20130320294 A1 to Cappellani; Annalisa et al.) is considered pertinent to applicant's disclosure. See form PTO-892. 
Cappellani; Annalisa et al. teaches a method in (Figures 2A-2L) of forming a punch through stop region (226; Fig 2L; [0050]) from an under fin oxidation (UFO) process as an isolation pedestal 226 under fin 222. However Cappellani; Annalisa et al., could not be relied for “the pedestal of semiconductor material being formed prior to the doped glass layer.  
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims 1 and 12 are deemed patentable over the prior arts.
Claim {2-11} and {13-20} is allowed as those inherit the allowable subject matter 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
July 10, 2021